Morton, J.
This is an action of contract to recover from the defendants unpaid dividends which the plaintiff alleges are due him from them by virtue of a written contract dated November 24, 1900, by which the plaintiff agrees to purchase of the defendants one thousand dollars’ worth of Sedalia Copper Company-stock at $10 per share on certain conditions, namely, that the defendants agree to repurchase the stock on November 24,1901, for the sum of $1,000 if the plaintiff so desires, and that they guarantee to pay him “ dividends amounting to not less than 8% per annum on the above one thousand dollars’ worth of stock.” We have stated the conditions in what seems to us their natural order and not in the order in which they occur in the contract.
The contract was duly executed by the parties, and the plaintiff paid for and received the stock as stipulated. Dividends *40were paid for fourteen months, till January 24,1902, at the rate of eight per cent per annum, but none have been paid since, and the plaintiff seeks to recover in this action dividends at the rate of $80 a year from that date to November 28, 1900. The date of the writ was February 2, 1907. The plaintiff did not avail himself of the defendants’ agreement to repurchase. It is possible that the dividends that were paid were paid by the defendants’ procurement with an eye to that contingency, the last one having been paid only two months after the year expired; but there is nothing to warrant such a finding, if material. The case was heard by a judge* without a jury on agreed facts with power to draw inferences. The judge ordered judgment for the defendants, and the plaintiff appealed.
The case is not free from difficulty, but we think that the ruling was right. The guaranty admits of several constructions,— either that the dividends were to be paid as long as the plaintiff held the stock, or during the life of the corporation, or for a reasonable time, or for the year to which the obligation to repurchase was limited.
If the guaranty be construed as running for a reasonable time, then it would be difficult to say as matter of law that the finding which in that aspect of the case the judge must have made, that a reasonable time had elapsed when the last dividend was paid was wrong, and the judgment would have to be affirmed on that ground.
But, on the whole, we think that the more reasonable construction of the agreement is that the guaranty was intended to be limited to the year to which the obligation to repurchase was limited. We regard the guaranty rather as collateral to the agreement to purchase and repurchase than as an independent and separate agreement. The agreed facts state that it was not requested by the plaintiff but was offered by the defendants as an inducement to the purchase of which the agreement to repurchase must be deemed a part. As collateral to or an incident of the contract to purchase and repurchase it naturally would come to an end with the expiration of the time limited for the exercise by the plaintiff of the option to keep or return the stock. If the *41plaintiff had availed himself of the defendants’ agreement to repurchase the stock it could not be contended for a moment that the guaranty would have continued in force. And it seems hardly reasonable to suppose that the parties could have intended that the plaintiff should have the option to return the stock within a year and also, if he elected to keep it, an indefinite guaranty of eight per cent dividends. What was contemplated, we think, was that the plaintiff should have a year to make such investigations as he chose into the prospects of the company and the value of the stock, and to elect whether he would keep the stock or not, and that meanwhile the defendants would guarantee to pay him dividends at the rate of eight per cent per annum, and we think that the contract should be construed accordingly.
C. C. King, for the plaintiff.
E. F. McClennen, for the defendants.
It is to be noted that the guaranty is not to pay annual dividends of eight per cent, but dividends at the rate of eight per cent per annum. The latter does not imply, as perhaps the former would, that the guaranty was to continue for more than a year. In Rotch v. French, 176 Mass. 1, it was held that the guaranty continued for a reasonable time. But there was no agreement to repurchase as in this case, and consequently nothing in the contract itself to limit the time during which the guaranty was to run.

Judgment affirmed.


 Lawton, J.